Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

DATED AS OF FEBRUARY 26, 2004

 

BY AND BETWEEN

 

CV THERAPEUTICS, INC.

 

AND

 

MAINFIELD ENTERPRISES, INC.

 



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1

        Section 1.1

   Definitions    1

ARTICLE II. PURCHASE AND SALE OF COMMON STOCK; DELIVERY OF SHARES

   2

        Section 2.1

   Purchase and Sale of Common Stock    2

        Section 2.2

   Delivery of the Shares    2

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   2

        Section 3.1

   Representations and Warranties of the Company    2

        Section 3.2

   Representatives and Warranties of the Purchaser    6

ARTICLE IV. COVENANTS

   7

        Section 4.1

   Compliance with Laws    7

        Section 4.2

   Listing    8

        Section 4.3

   Disclosure of Material Non–Public Information    8

        Section 4.4

   Subsequent Placements    8

ARTICLE V. CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES

   8

        Section 5.1

   Conditions Precedent to the Obligation of the Company to Sell the Shares    8

        Section 5.2

   Conditions Precedent to the Obligation of the Purchaser To Purchase the
Shares    9

ARTICLE VI. INDEMNIFICATION

   10

        Section 6.1

   General Indemnity    10

        Section 6.2

   Indemnification Procedures    11

ARTICLE VII. MISCELLANEOUS

   12

        Section 7.1

   Fees and Expenses    12

        Section 7.2

   Specific Enforcement    12

        Section 7.3

   Entire Agreement; Amendment    12

        Section 7.4

   Notices    13

        Section 7.5

   Waivers    14

        Section 7.6

   Headings    14

        Section 7.7

   Successors and Assigns    14

        Section 7.8

   Governing Law; Jurisdiction and Venue    14

        Section 7.9

   Survival    14

        Section 7.10

   Counterparts    14

        Section 7.11

   Publicity    15

        Section 7.12

   Severability    15

        Section 7.13

   Replacement of Shares    15

        Section 7.14

   Further Assurances    15

 



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February
26, 2004, is made by and between CV Therapeutics, Inc., a Delaware corporation
(the “Company”) and Mainfield Enterprises, Inc., a corporation existing under
the laws of the British Virgin Islands (the “Purchaser”).

 

RECITALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchaser and the
Purchaser shall purchase 1,609,186 shares of the Company’s common stock, $0.001
par value per share (“Common Stock”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

AGREEMENT

 

ARTICLE I.

DEFINITIONS

 

Section 1.1 Definitions

 

(a) “Commission” shall mean the Securities and Exchange Commission or any
successor entity.

 

(b) “Commission Documents” shall mean all reports, schedules, forms, statements
and other documents filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act, which have been previously filed by
the Company, including, without limitation the Form 10-K filed by the Company
for the year ended December 31, 2002 (the “2002 Form 10-K”), and shall include
all information contained in such filings and all filings incorporated by
reference therein.

 

(c) “Commission Filings” means the Registration Statement, as the same may be
amended from time to time, the Prospectus, and all other filings relating to the
sale of the Shares hereby made by the Company with the Commission prior to or
after the date hereof pursuant to the Exchange Act.

 

(d) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.

 

(e) “GAAP” shall mean generally accepted accounting principles in the United
States of America.



--------------------------------------------------------------------------------

(f) “Material Adverse Effect” shall mean (i) any effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its Subsidiary and affiliates, taken as a whole,
(ii) any condition, circumstance, or situation that could prohibit or otherwise
materially interfere with the ability of the Company to enter into and perform
any of its obligations under this Agreement in any material respect or (iii) any
condition, circumstance, or situation that could affect the legality, validity
or enforceability of this Agreement.

 

(g) “Nasdaq” means the Nasdaq National Market or any successor thereto.

 

(h) “Prospectus” as used in this Agreement means the prospectus in the form to
be included in a filing with the Commission pursuant to Rule 424(b) promulgated
under Securities Act, including the supplement thereto relating to the sale of
the Shares hereby.

 

(i) “Registration Statement” shall mean the registration statements on Form S-3,
Commission File Number 333-109428 and Commission File Number 333-53202, under
the Securities Act, filed by the Company with the Commission, as such
Registration Statement may be amended from time to time.

 

(j) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

 

ARTICLE II.

PURCHASE AND SALE OF COMMON STOCK; DELIVERY OF SHARES

 

Section 2.1 Purchase and Sale of Common Stock. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
and subject to the conditions herein set forth, the Company agrees to issue and
sell 1,609,186 shares of Common Stock (the “Shares”) to Purchaser, and the
Purchaser agrees to purchase the Shares from the Company. The purchase price for
each Share shall be $15.5358 per share, for an aggregate purchase price of
$24,999,991.86 (the “Purchase Price”).

 

Section 2.2 Delivery of the Shares. The closing of the sale of the Shares (the
“Closing”) shall take place at the offices of Proskauer Rose LLP, 1585 Broadway,
New York, New York 10036, on March 2, 2004 or on such other date or at such
other location as the parties shall otherwise agree. The date of the Closing is
hereinafter referred to as the “Closing Date.” At the Closing: (x) the Company
shall issue and deliver to the Purchaser (i) a stock certificate, registered in
the name of the Purchaser and free of all restrictive legends, representing the
Shares or, if Purchaser provides the necessary account information to the
Company, the Company shall issue and deliver such Shares in a balance account
with The Depository Trust Company through its Deposit Withdrawal Agent
Commission System, (ii)the Prospectus, (iii) confirmation of the filing of the
Prospectus, and (iv) the legal opinions of the Company’s outside counsel in the
form of Exhibit A; and (y) the Purchaser shall deliver to the Company an amount
equal to the Purchase Price, in immediately available funds by wire transfer to
an account designated in writing by the Company for such purpose.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that as of the date hereof:

 

2



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has the requisite corporate power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. The Company
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction in which the failure to be so qualified will not have a Material
Adverse Effect.

 

(b) Power, Authorization and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement and to
issue and sell the Shares in accordance with the terms hereof. The execution,
delivery and performance of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company is required. This Agreement has been duly executed
and delivered by the Company. This Agreement constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c) Subsidiaries. Except for CV Therapeutics Europe Limited (“Subsidiary”), the
Company does not directly or indirectly control or own any interest in any other
corporation, partnership, joint venture or other business association or entity.
The Company owns, directly or indirectly, all of the capital stock of the
Subsidiary free and clear of any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction (collectively,
“Liens”), and all the issued and outstanding shares of capital stock of the
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights. The Subsidiary does not constitute a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X.

 

(d) Capitalization. The authorized capital stock of the Company as of the date
hereof is set forth in the Commission Documents or the Commission Filings. As of
the date hereof, 29,870,829 shares of Common Stock are issued and outstanding.
All of the outstanding shares of Common Stock have been duly and validly
authorized, and are fully paid and nonassessable. Except as set forth in the
Commission Documents or Commission Filings, no shares of Common Stock are
entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company (except for options
issued from time to time pursuant to the Company’s stock option plans, not
exceeding the number of shares reserved as set forth in the Commission
Documents). Furthermore, except as set forth in the Commission Documents,
Commission Filings or in this Agreement, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except

 

3



--------------------------------------------------------------------------------

for customary transfer restrictions contained in agreements entered into by the
Company in order to sell restricted securities, the Company is not a party to,
and it has no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company. The offer and sale of all
capital stock, convertible securities, rights, warrants, or options of the
Company issued prior to the date hereof complied with all applicable federal and
state securities laws, and no stockholder has a right of rescission or damages
with respect thereto which would have a Material Adverse Effect. The Company has
furnished or made available to the Purchaser true and correct copies of the
Company’s Certificate of Incorporation as in effect on the date hereof (the
“Articles”), and the Company’s Bylaws as in effect on the date hereof (the
“Bylaws”).

 

(e) Issuance of Shares. The Shares to be issued under this Agreement have been
duly authorized by all necessary corporate action and, when paid for or issued
in accordance with the terms hereof, the Shares shall be validly issued and
outstanding, fully paid and nonassessable, free and clear of all Liens, and the
Purchaser shall be entitled to all rights accorded to a holder of Common Stock.
The Company has reserved a sufficient number of duly authorized shares of Common
Stock to issue the Shares. At the Closing, the Common Stock is approved for
inclusion in the Nasdaq.

 

(f) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein do not (i) violate any provision of the Company’s Articles or Bylaws,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party (except such
rights of termination as have been disclosed to Purchaser, which rights shall
have been waived prior to the date hereof), (iii) create or impose a Lien on any
property of the Company under any agreement or any commitment to which the
Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or its Subsidiary or by which any property or asset of the
Company or its Subsidiary are bound or affected, except, in the case of each of
clauses (ii), (iii) and (iv), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company is
not required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement, or issue and sell the Shares to the
Purchaser in accordance with the terms hereof (other than any filings which may
be required to be made by the Company with the Commission or Nasdaq subsequent
to the date hereof, including but not limited to the Registration Statement and
Prospectus which has been or may be filed pursuant hereto); provided, however,
that, for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the representations, warranties and
agreements of the Purchaser herein.

 

4



--------------------------------------------------------------------------------

(g) Commission Documents, Financial Statements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and the Company has
timely filed all Commission Documents. The Company has made available to the
Purchaser true and complete copies of the Commission Documents filed with the
Commission since December 31, 2002 and prior to the date hereof. As of their
respective dates of filing, the Commission Documents complied in all material
respects with the requirements of the Exchange Act and other federal, state and
local laws, rules and regulations applicable to them, and, as of their
respective dates of filing, such Commission Documents did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the Commission Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company and its Subsidiary as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

(h) Registration Statement. The Company has prepared and filed with the
Commission in accordance with the provisions of the Securities Act, the
Registration Statement, which was declared effective by the Commission on or
before February 5, 2004. The Registration Statement is effective on the date
hereof and the Company has not received notice that the Commission has issued or
intends to issue a stop order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The Registration Statement (including the
information or documents incorporated by reference therein), as of the time it
was declared effective, and any amendments or supplements thereto, each as of
the time of filing, did not contain any untrue statement of material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading. The issuance of the Shares to the
Purchaser is registered by the Registration Statement.

 

(i) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its Subsidiary or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for events or circumstances which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.

 

(j) Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice from the Nasdaq to the effect that
the Company is not in compliance with the listing or maintenance requirements
thereof. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued quotation of the Common Stock on the
Nasdaq. The issuance and sale of the Shares hereunder does not conflict with or
violate any applicable rules or regulations of Nasdaq.

 

5



--------------------------------------------------------------------------------

(k) Certain Fees. Except for the fee payable by the Company to Lehman Brothers
Inc., no brokers, finders or financial advisory fees or commissions will be
payable by the Company with respect to the transactions contemplated by this
Agreement. The Purchaser shall have no obligation with respect to any fees
incurred by the Company.

 

(l) No Stabilization or Manipulation. Neither the Company nor any of its
officers or directors has taken, directly or indirectly, any action designed to
cause or to result in, or that has constituted or might reasonably be expected
to constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale of the Shares.

 

(m) Disclosure. The Company confirms that neither it nor its officers or
directors has provided the Purchaser or its agents or counsel with any
information that constitutes or might constitute material, nonpublic
information, other than the existence of discussions with the Purchaser
regarding this Agreement and the transactions contemplated hereby. The Company
understands and confirms that the Purchaser will rely on the foregoing
representations in effecting transactions in securities of the Company. The
Company acknowledges and agrees that the Purchaser does not make or has not made
any oral representations or warranties with respect to the transactions
contemplated hereby.

 

(n) Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Purchaser is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Purchaser or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Purchaser’s purchase of the Shares.

 

Section 3.2 Representatives and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company that, as of the date hereof:

 

(a) Organization and Good Standing. The Purchaser is a corporation, duly
incorporated, validly existing and in good standing under the laws of British
Virgin Islands.

 

(b) Power, Authorization and Enforcement. The Purchaser has the requisite
corporate power and authority to enter into and perform this Agreement and to
purchase the Shares in accordance with the terms hereof. The execution, delivery
and performance of this Agreement by the Purchaser and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Purchaser is
required. This Agreement has been duly executed and delivered by the Purchaser.
This Agreement constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Purchaser enforceable against the Purchaser
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership, or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

6



--------------------------------------------------------------------------------

(c) Purchaser Holdings. Immediately after the sale of the Shares pursuant to
this Agreement, the Purchaser will not, directly or indirectly, own more than
9.99% of the then issued and outstanding shares of Common Stock.

 

(d) Disclosure of Information. The Purchaser has received the Commission
Documents and Commission Filings, including, without limitation, the following:

 

(i) the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2002, including information specifically incorporated by reference into Form
10-K from the Company’s definitive proxy statement for its 2003 Annual Meeting
of Stockholders;

 

(ii) the Company’s Quarterly Reports on Form 10-Q for the quarterly periods
ended March 31, 2003, June 30, 2003 and September 30, 2003;

 

(iii) the Company’s Current Reports on Form 8-K, filed with the Securities and
Exchange Commission on January 3, 2003, January 21, 2003, January 31, 2003,
February 19, 2003, March 5, 2003, March 18, 2003, March 24, 2003, April 1, 2003,
April 8, 2003, April 16, 2003, May 16, 2003, June 13, 2003, July 3, 2003, July
8, 2003, July 11, 2003, July 17, 2003, August 4, 2003, August 11, 2003,
September 17, 2003, October 17, 2003, October 23, 2003, October 29, 2003,
October 31, 2003, December 10, 2003, January 22, 2004, January 29, 2004,
February 10, 2004 and February 13, 2004;

 

(iv) the description of the Common Stock contained in the Company’s Registration
Statement on Form 8-A (File No. 000-21643), filed with the Commission on October
30, 1996; and

 

(v) the Registration Statement.

 

(e) Certain Fees. The Company shall have no obligation with respect to any fees
incurred by the Purchaser. It being understood that the fee payable to Lehman
Brothers Inc. was incurred by the Company.

 

ARTICLE IV.

COVENANTS

 

The Company covenants with the Purchaser, and the Purchaser covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party:

 

Section 4.1 Compliance with Laws. The Company and the Purchaser shall comply
with all applicable laws, rules, regulations and orders in connection with this
Agreement and the transactions contemplated hereby. Without limiting the
foregoing, the Purchaser shall comply with the requirements of the Securities
Act and the Exchange Act, including, without limitation, its prospectus delivery
obligations with respect to any subsequent resales of the Shares and Regulation
M under the Exchange Act and Exchange Act Rule 13d-1.

 

7



--------------------------------------------------------------------------------

Section 4.2 Listing. The Company will use its best efforts to effect and
maintain the quotation of the Common Stock on the Nasdaq.

 

Section 4.3 Disclosure of Material Non-Public Information. The Company shall
not, and shall cause each of its officers and directors not to, divulge to the
Purchaser any information that the Company believes to be material, non-public
information, other than the existence of discussions with the Purchaser
regarding this Agreement and the transactions contemplated hereby, unless the
Purchaser has agreed in writing to receive such information prior to such
divulgence.

 

Section 4.4 Subsequent Placements. From the date hereof until 30 calendar days
after the Closing Date, the Company will not without the prior written consent
of the Purchaser, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or the Subsidiary’s
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for Common Stock, except (i) options granted under the Company’s
stock option plans or shareholder rights plan and the issuance of shares of
Common Stock upon the exercise thereof, (ii) shares of Common Stock issued under
the Company’s employee stock purchase plans, (iii) shares of Common Stock
issuable upon conversion of options or convertible securities issued on or prior
to the date hereof (provided that such exercise or conversion occurs in
accordance with the terms thereof, without amendment or modification of the
terms of such securities after the date of this Agreement), and (iv) shares of
Common Stock and/or warrants to purchase shares of Common Stock issued for the
purposes of licensing agreements, corporate partnering agreements and/or
collaborative agreements with third parties, the primary purpose of which is not
to raise cash, and the issuance of shares of Common Stock upon the exercise
thereof.

 

ARTICLE V.

CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES

 

Section 5.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to issue and sell the Shares to
the Purchaser is subject to the satisfaction or waiver of each of the conditions
set forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

 

(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser in this Agreement shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time.

 

(b) Registration Statement. The Registration Statement shall be effective and
there shall be no threatened or actual stop order suspending effectiveness of
the Registration Statement.

 

(c) Prospectus. The Prospectus shall have been filed with the Commission.

 

8



--------------------------------------------------------------------------------

(d) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

 

(e) No Injunction. No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(f) No Suspension. Trading in the Common Stock shall not have been suspended by
the Commission or the Nasdaq, and trading in securities generally as reported on
Nasdaq shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Company, makes it impracticable or
inadvisable to issue the Shares.

 

(g) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

Section 5.2 Conditions Precedent to the Obligation of the Purchaser To Purchase
the Shares. The obligation hereunder of the Purchaser to acquire and pay for the
Shares is subject to the satisfaction or waiver, at or before the Closing Date,
of each of the conditions set forth below. The conditions are for the
Purchaser’s sole benefit and may be waived by the Purchaser at any time in its
sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time.

 

(b) Registration Statement. The Registration Statement shall be effective and
there shall be no threatened or actual stop order suspending effectiveness of
the Registration Statement.

 

(c) Prospectus. The Prospectus shall have been filed with the Commission.

 

(d) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 

(e) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

9



--------------------------------------------------------------------------------

(f) No Suspension. Trading in the Common Stock shall not have been suspended by
the Commission or the Nasdaq, and trading in securities generally as reported on
Nasdaq shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Purchaser, makes it impracticable
or inadvisable to purchase the Shares.

 

(g) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or its Subsidiary, or any of the officers, directors or affiliates
of the Company or its Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 

(h) Legal Opinion of Latham & Watkins LLP. The Purchaser shall have received
from Latham & Watkins LLP, counsel for the Company, the opinions, dated as of
the Closing Date, in substantially the form of Exhibit A.

 

ARTICLE VI.

INDEMNIFICATION

 

Section 6.1 General Indemnity.

 

(a) Indemnification by the Company. The Company will indemnify and hold harmless
the Purchaser and any of its affiliates or any officer, director, partner,
controlling person, employee or agent of the Purchaser or any of its affiliates
(each, a “Related Person”) for reasonable legal and other expenses (including
the costs of any investigation, preparation and travel) and for any and all
losses, claims, damages, liabilities, settlement costs and expenses, including
without limitation costs of preparation of legal action and reasonable
attorneys’ fees (collectively, “Losses”) incurred in connection with any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a disposition), whether commenced
or threatened (each, a “Proceeding”), insofar as such Losses (i) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Registration Statement or the Prospectus, or arise out of
or are based upon the omission or alleged omission to state in the Registration
Statement or the Prospectus a material fact required to be stated therein or
necessary to make the statements in the Registration Statement or the
Prospectus, in light of the circumstances under which they were made, not
misleading, as such Losses are incurred or (ii) relate to any breach by the
Company of any of the representations, warranties or covenants made by the
Company in this Agreement, or any allegation by a third party that, if true,
would constitute such a breach. The conduct of any Proceeding for which
indemnification is available under this Section 6.1(a) shall be governed by
Section 6.2.

 

10



--------------------------------------------------------------------------------

(b) Indemnification by the Purchaser. The Purchaser will indemnify and hold
harmless the Company, each of its directors, officers, employees and agents, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act from and against any
Losses (including reasonable costs of defense and investigation and all
attorneys fees) to which the Company, each of its directors, officers, employees
and agents and each such controlling person may become subject, under the
Securities Act or otherwise, to the extent (and only to the extent) such Losses
(or actions in respect thereof), as incurred, arise out of (i) an untrue
statement or omission, included in any Prospectus or Prospectus supplement or
any amendment or supplement to the Prospectus or Prospectus supplement in
reliance upon, and in conformity with, written information furnished by the
Purchaser to the Company for inclusion in the Prospectus or Prospectus
supplement, or (ii) an omission to state in any Prospectus or Prospectus
supplement or any amendment or supplement to it a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, the untrue statement or
omission was made in reliance upon, and in conformity with, written information
furnished by the Purchaser to the Company for inclusion in the Prospectus or
Prospectus supplement or an amendment or supplement to it. The Purchaser hereby
confirms that the proposed plan of distribution as set forth in Exhibit B hereto
shall constitute written information furnished by the Purchaser to the Company
for inclusion in the Prospectus or Prospectus supplement or an amendment or
supplement to it. The conduct of any Proceeding for which indemnification is
available under this Section 6.1(b) shall be governed by Section 6.2.

 

(c) The Company’s obligation to indemnify Purchaser, and Purchaser’s obligation
to indemnify the Company, shall not limit any other rights, including without
limitation rights of contribution which either party may have under statute or
common law. If either party shall commence an action or proceeding to enforce
any provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys
fees and other reasonable costs and expenses incurred with the investigation,
preparation, prosecution, collection and enforcement of such action or
proceeding.

 

Section 6.2 Indemnification Procedures.

 

(a) If any Proceeding shall be brought or asserted against any person entitled
to indemnity hereunder (each, an “Indemnified Party”), such Indemnified Party
shall promptly notify the person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have prejudiced the Indemnifying Party.

 

(b) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying

 

11



--------------------------------------------------------------------------------

Party has agreed in writing to pay such fees and expenses; or (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (iii) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel in writing (with a copy to the Indemnifying Party) that a material
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any Proceeding
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not impose any monetary
or other obligation or restriction on the Indemnified Party.

 

(c) All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Article VI) shall be paid to the Indemnified Party, as
incurred, within fifteen business days of written notice thereof to the
Indemnifying Party, which notice shall be delivered no more frequently than on a
monthly basis (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

 

ARTICLE VII.

MISCELLANEOUS

 

Section 7.1 Fees and Expenses. Each party shall bear its own fees and expenses
related to the transactions contemplated by this Agreement. The Company shall
pay all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the issuance of the Shares.

 

Section 7.2 Specific Enforcement. The Company and the Purchaser acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that either
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement by the other party and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which either party may be entitled by law or equity.

 

Section 7.3 Entire Agreement; Amendment. This Agreement represents the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein. No provision
of this Agreement may be amended other than by a written instrument signed by
both parties hereto.

 

12



--------------------------------------------------------------------------------

Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, by telex (with correct answer back received),
telecopy or facsimile (with telecopy or facsimile machine confirmation of
delivery received) at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:

 

If to the Company:   

CV Therapeutics, Inc.

3172 Porter Drive

Palo Alto, CA 94304

Telephone Number: (650) 384-8611

Fax: (650) 858-0388

Attention:        Tricia Borga Suvari

Vice President and General Counsel

With copies to:   

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, CA 94025

Telephone Number: (650) 328-4600

Fax: (650) 463-2600

Attention: William C. Davisson, III, Esq.

If to the Purchaser:   

Mainfield Enterprises, Inc.

c/o Sage Capital Growth, Inc.

660 Madison Avenue

New York, NY 10022

Telephone No.: (212) 651-9000

Facsimile No.: (212) 651-9010

Attn: Eldad Gal

With copies to:   

Proskauer Rose LLP

1585 Broadway

New York, New York 10036-8299

Facsimile No.: (212) 969-2900

Telephone No.: (212) 969-3000

Attn: Adam J. Kansler, Esq.

 

Either party hereto may from time to time change its address for notices by
giving at least ten (10) days advance written notice of such changed address to
the other party hereto.

 

13



--------------------------------------------------------------------------------

Section 7.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.

 

Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 7.7 Successors and Assigns. The Purchaser may not assign this Agreement
to any person without the prior written consent of the Company, in the Company’s
sole discretion; provided, however, that after the Closing the Purchaser may
assign this Agreement to any affiliate of the Purchaser without the prior
consent of the Company. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The assignment by a
party to this Agreement of any rights hereunder shall not affect the obligations
of such party under this Agreement. No other person shall have any right,
benefit or obligation under this Agreement as a third party beneficiary or
otherwise.

 

Section 7.8 Governing Law; Jurisdiction and Venue. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

Section 7.9 Survival. The representations and warranties of the Company and the
Purchaser contained in Article III and the covenants contained in Article IV
shall survive the execution and delivery hereof.

 

Section 7.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event any signature is
delivered by facsimile transmission, the party using such means of delivery
shall cause four additional executed signature pages to be physically delivered
to the other parties within five days of the execution and delivery hereof.

 

14



--------------------------------------------------------------------------------

Section 7.11 Publicity. Neither the Company nor the Purchaser shall issue any
press release or make any other public announcement relating to this Agreement
unless (i) the content thereof is mutually agreed to by the Company and the
Purchaser, or (ii) such party is advised by its counsel that such press release
or public announcement is required by law, regulation or Nasdaq. The Company
shall (i) on or before 9:30 a.m (New York time) on February 27, 2004, file the
Prospectus with the Commission, disclosing the transactions contemplated hereby
and (ii) on or before the Closing Date, the Company shall file a Current Report
on Form 8-K with the Commission describing the terms of the transactions
contemplated by this Agreement and including this Agreement as an exhibit to
such Current Report on Form 8-K, in the form required by the Exchange Act.

 

Section 7.12 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 7.13 Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity or surety bond, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Shares.

 

Section 7.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

 

[Signature Page Follows]

 

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

CV THERAPEUTICS, INC.

By:

 

/s/    LOUIS G. LANGE

--------------------------------------------------------------------------------

   

Name: Louis G. Lange, M.D., Ph.D.

Title: Chairman and Chief Executive Officer

 

MAINFIELD ENTERPRISES, INC

By:

 

/s/    AVI VIGDER

--------------------------------------------------------------------------------

   

Name: Avi Vigder

Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LEGAL OPINION

 

1. The Company is a corporation under the General Corporation Law of the State
of Delaware with corporate power and authority to own its properties and to
conduct its business as described in the Registration Statement and the
Prospectus. Based on certificates from public officials, we confirm that the
Company is validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in California.

 

2. The Shares to be issued and sold by the Company pursuant to the Purchase
Agreement have been duly authorized by all necessary corporate action of the
Company and, when issued to and paid for by you in accordance with the terms of
the Purchase Agreement, will be validly issued, fully paid and non-assessable
and free of preemptive rights arising from the Certificate of Incorporation or
Bylaws of the Company.

 

3. The execution, delivery and performance of the Purchase Agreement have been
duly authorized by all necessary corporate action of the Company, and the
Purchase Agreement has been duly executed and delivered by the Company.

 

4. The Registration Statement has become effective under the Securities Act.
With your consent, based solely on a telephonic confirmation by a member of the
Staff of the Commission on                     , 2004, no stop order suspending
the effectiveness of the Registration Statement has been issued under the Act
and no proceedings therefor have been initiated by the Commission.

 

Such opinions shall be subject to customary limitations, qualifications and
exceptions. In rendering such opinions, Latham & Watkins LLP may rely as to
matters of fact (but not as to legal conclusions), to the extent they deem
proper, on certificates of responsible officers of the Company and public
officials. The final opinion letter is subject to the review of the opinion
committee of Latham & Watkins LLP.



--------------------------------------------------------------------------------

EXHIBIT B

 

PLAN OF DISTRIBUTION INSERT

 

Mainfield Enterprises and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act. Mainfield
Enterprises does not expect these commissions and discounts to exceed what is
customary in the types of transactions involved. Discounts, concessions,
commissions and similar selling expenses, if any, attributable to the sale of
shares will be borne by Mainfield Enterprises. Mainfield Enterprises may agree
to indemnify any agent, dealer or broker-dealer that participates in
transactions involving sales of the shares if liabilities are imposed on that
person under the Securities Act.